third party communication date of communication month dd yyyy cca-10202014-14 id uilc number release date from ----------------------- sent date to ---------------- cc -------------------- bcc subject sec_162 issue we have reviewed the documents you submitted regarding the taxpayer’s payment to the government in lieu of forfeiture and discussed the various issues we have concluded that the payment is not deductible under sec_162 based on the exception contained in sec_162 and the regulations thereunder specifically the code and regulations state that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to the government of the united_states sec_1_162-21 states that a fine or similar penalty includes an amount_paid in settlement of the taxpayer’s actual or potential liability for a civil or criminal fine or penalty the deferred prosecution agreement dpa states that the taxpayer has violated several criminal statutes and provides for a forfeiture payment in lieu of proceedings that would result in criminal and or civil forfeiture under u s c sec_981 and sec_982 and sec_28 u s c section c the dpa is a settlement for purposes of the regulation as it is an agreement between the taxpayer and the government that resolves all issues associated with the taxpayer’s criminal conduct in exchange for certain consideration outlined in the dpa including a payment in lieu of forfeiture it is the service’s longstanding position that a monetary forfeiture under the u s c sections the taxpayer violated as well as the sections referenced above is a civil or criminal fine or penalty for purposes of the regulation as such the money paid in lieu of forfeiture pursuant to the dpa resolves the taxpayer’s actual or potential liability for a civil or criminal fine or penalty and is not deductible under sec_162 the taxpayer argues that sec_1_162-21 and do not prohibit it from deducting the forfeiture payment because it has not pled guilty or nolo contendere in any court_proceeding and the forfeiture payment is earmarked for restitution to the victims of the fraud the first argument requiring a plea of guilty or nolo contendere has no merit as a settlement of the taxpayer’s actual or potential liability is included under sec_1_162-21 likewise the taxpayer’s second argument that the forfeited funds will be used to compensate victims has no merit as the dpa specifically states that the payment is in lieu of criminal and or civil forfeiture the dpa is a negotiated settlement between the government and the taxpayer that specifically requires a forfeiture payment rather than requiring that part or all of the payment be allocated as restitution the department of justice has the authority to use forfeited funds at its discretion for various uses including payment to victims doj’s stated intention for_the_use_of the funds does not change the character of the payment from a non-deductible forfeiture to a potentially deductible restitution payment i have attached some filed briefs from an ongoing case involving similar issues these briefs should be instructive as to the service’s position and case law on this subject please let me know if you have any questions or would like to discuss this further regards- attachments joseph p nacchio and anne m esker v united_states of america no t court of claims motion of the united_states for summary_judgment plaintiffs’ opposition to the motion of the united_states for summary_judgment and plaintiffs’ cross-motion for partial summary_judgment the united states’ reply brief in support of its motion for summary_judgment and response to plaintiffs’ cross-motion for partial summary_judgment the united states’ supplemental brief in support of its motion for summary_judgment
